Opinion issued August 16, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00600-CV
                              ———————————
                 IN RE GLENN-LLOYD KINGHAM, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Glenn-Lloyd Kingham, has filed a petition for a writ of mandamus

challenging an order of sale and judgment in the underlying trial court proceeding.1

      We deny the petition.




1
      The underlying case is Dickinson Independent School District v. Glenn L. Kingham,
      cause number 14-TX-0272, pending in the 212th District Court of Galveston
      County, Texas, the Honorable Patricia Grady presiding.
                                          1
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2